FRED A. RISSER, President State Senate
The Senate Organization Committee has asked my opinion on the following question:
      Under sec. 51.47 (1), Stats., may an outpatient program for alcohol and other drug abuse which meets the standards contained in section PW-MH 61.03 Wis. Adm. Code, provide treatment and services to a minor at least twelve years of age, without obtaining the consent of the minor's parent or guardian?
In my opinion, the answer is yes, provided that formal approval of the program has been obtained from the Department of Health and Social Services.
As created by ch. 331, Laws of 1979, sec. 51.47 (1), Stats., provides, in material part:
    [A]ny . . . health care facility licensed, approved or certified by the state for the provision of health services may render preventive, diagnostic, assessment, evaluation or treatment services for the abuse of alcohol or other drugs to a minor 12 years of age or *Page 20 
over without obtaining the consent of or notifying the minor's parent or guardian.
In order to provide treatment or services to a minor at least twelve years of age without obtaining consent from a parent or guardian, two basic criteria must be met by any outpatient program operated under section PW-MH 61.03 Wis. Adm. Code. First, the program must provide "health care" or "health services." Second, the program must constitute a "facility" which is "licensed, operated, approved or certified by the state."
I. Provision of "Health Care" or "Health Services."
In a slightly different context, the term "health services" has been defined by the Legislature as "clinically related services, including but not limited to diagnostic, treatment, rehabilitative, alcohol, drug abuse and mental health services." Sec. 150.01 (2), Stats. "[T]o determine legislative intent, related statutes should be construed together." McGraw-Edison Co.v. ILHR Dept., 72 Wis. 2d 99, 105, 240 N.W.2d 148 (1976). Because sec. 150.01 (2), Stats., is the only legislative definition of the phrase "health services," it is persuasive as to the meaning of the phrase "health services" in sec. 51.47 (1), Stats. An outpatient program operated under section PW-MH 61.03 Wis. Adm. Code provides individualized treatment and rehabilitation for alcoholics and other drug abusers. See section PW-MH 61.03 (1)(b), (2)(b) Wis. Adm. Code. Therefore, such a program provides "health services" as that phrase is used in sec. 51.47 (1), Stats.
Neither the phrase "health care" nor the phrase "health care facility" is specifically defined by statute. However, each part of a statute should be construed in connection with every other part so as to produce a harmonious whole. Pelican Amusement Co.v. Pelican, 13 Wis. 2d 585, 593, 109 N.W.2d 82 (1961); Tews Lime Cement Co. v. ILHR Department, 38 Wis. 2d 665, 672,158 N.W.2d 377 (1968). It would be a novel situation if a "health care facility" did not provide "health services." Because there is no evidence that the Legislature intended the phrase "health care" to have a meaning significantly different than the phrase "health services," it is my opinion that *Page 21 
health care is provided by an outpatient program operated under section PW-MH 61.03 Wis. Adm. Code.
II. State Approval
A. Treatment of Alcoholism.
Turning to the second criterion which must be met under sec.51.47 (1), Stats., the terms "approved private treatment facility" and "approved public treatment facility" are statutorily defined in connection with the provision of health services to alcoholics. Section 51.45 (2), Stats., provides, in material part:
      (b) "Approved private treatment facility" means a private agency meeting the standards prescribed in sub. (8) (a) and approved under sub. (8) (c).
      (c) "Approved public treatment facility" means a treatment agency operating under the direction and control of the department or providing treatment under this section through a contract with the department under sub. (7) (g) or with the county mental health, mental retardation, alcoholism and drug abuse board under s. 51.42 (5) (h) 8, and meeting the standards prescribed in sub. (8) (a) and approved under sub. (8) (c).
. . . .
      (g) "Treatment" means the broad range of emergency,  outpatient, intermediate, and inpatient services and care, including diagnostic evaluation, medical, surgical, psychiatric, psychological, and social service care, vocational rehabilitation and career counseling,  which may be extended to alcoholics and intoxicated persons, and psychiatric, psychological and social service care which may be extended to their families.
Whether public or private, a treatment facility for alcoholics must meet the standards prescribed pursuant to sec. 51.45 (8)(a), Stats., and be approved under sec. 51.45 (8) (c), Stats. See sec.51.45 (2)(b), (c), Stats. Section 51.45 (8), Stats., provides, in material part that:
      (a) The department shall establish minimum standards for approved treatment facilities that must be met for a treatment *Page 22 
facility to be approved as a public or private treatment facility . . . .
. . . .
      (c) Approval of a facility must be secured under this section before application for a grant-in-aid for such facility under s. 51.42 or before treatment in any facility is rendered to patients.
The standards prescribed by the Department pursuant to sec.51.45 (8)(a), Stats., for the outpatient treatment of alcoholics are  contained in section PW-MH 61.03 Wis. Adm. Code. Therefore, any  private or public treatment agency which meets those standards and  has secured the formal approval mentioned in sec.51.45 (8)(c),  Stats., constitutes a "facility . . . approved . . . by the state" within the  meaning of sec. 51.47
(1), Stats. This conclusion is further reinforced  because sec.51.45 (2)(g), Stats., includes outpatient care  extended to alcoholics within the statutory definition of treatment.
B. Treatment of Drug Abuse
There are very few outpatient programs for drug abusers which do not also provide services to alcoholics. Consequently, the Department of Health and Social Services has promulgated one set of standards which applies to both types of programs. That set of standards is contained in section PW-MH 61.03 Wis. Adm. Code. The authority to promulgate such standards for outpatient drug abuse programs is derived from sec. 51.42 (12), Stats. What has been said in connection with outpatient programs for alcoholics is applicable to outpatient programs for drug abusers because those programs are also approved by the Department of Health and Social Services. See secs. 51.01 (2), 51.04, 632.89 (1)(a), Stats. Thus, an outpatient program for drug abusers which meets the standards contained in section PW-MH 61.03 Wis. Adm. Code and has been formally approved by the Department constitutes a "facility . . . approved . . . by the state" within the meaning of sec. 51.47
(1), Stats.
An outpatient program for alcohol and other drug abuse which satisfies the standards contained in section PW-MH 61.03 Wis. Adm. Code, and has been formally approved by the Department provides "health services" or "health care" and is a "facility . . . approved *Page 23 
. . .by the state." Such a program may provide treatment or services to a minor at least twelve years of age without obtaining the consent of a parent or guardian.
BCL:FTC